       Case 18-34658 Document 153-1 Filed in TXSB on 11/26/18 Page 1 of 1



                                            Exhibit A

                                            Biographies

Linda Schmuck, CPA – native Houstonian and graduate of the University of Houston. Upon
graduation, joined Touche Ross & Co.. Left Touche Ross to work in industry until 1994, and them
formed the sole proprietor accounting firm in 1994, which is now known as Schmuck, Smith, Tees
& Co., P. C.

Active in many organizations in Houston, including: Chapelwood Methodist Church, Board of
Directors serving as Treasurer and VP of Finance. (1980’s). Mental Health Association of
Houston and Harris Co, Board of Directors, serving in various capacities including chairman of the
board. (1984-1995). National Mental Health Board, Washington D.C. (1995-1997). Citizens for
Animal Protections, Board of Directors, serving in various capacities, including president from
2002-2016. Currently Finance Chairman. Additionally, Linda has severed on six different
committees of the Houston Livestock Show & Rodeo.

John A. Smith, is a native of Huntsville, Texas and graduate of Texas A&M University. After
graduation, Mr. Smith joined the firm of Schmuck & Tees, and was admitted as partner in 2006. Mr.
Smith is active in his children’s activities in The Woodlands, including coaching Little League
baseball and football teams.

Elizabeth Markell, CPA , a native of St. Louis, is a graduate of the University of Houston, with a
Masters of Accountancy. Ms. Markell worked in several industries before joining the firm in
1996. For a period of time from 2004-2014, Ms. Markell was a principal in the firm of SST, before
working in industry again from 2014-2017. Ms. Markell rejoined the firm in January 2018, as an
employee. Ms. Markell is active in numerous community organizations in Houston.

Jennifer Dowdy is a native Houstonian and graduate of St. Agnes Catholic and attended Stephen F.
Austin College. Ms. Dowdy is a bookkeeper and office manager for the firm of SST and provides
bookkeeping and administrative services for various clients of the firm. She is a member of the
Houston Livestock Show & Rodeo, serving on various committees.




APPLICATION TO EMPLOY SST
